

Exhibit 10.1             


CHINA SLP FILTRATION TECHNOLOGY, INC.
AUDIT COMMITTEE CHARTER


Purpose


China SLP Filtration Technology, Inc. (the “Company”) established an Audit
Committee (the “Committee”) to assist the Board of Directors (the “Board”) in
carrying out its oversight compliance with laws, regulations and ethics
standards that relate to the Company’s accounting and financial reporting
processes, audits of the Company’s financial statements and internal controls.


The function of the Committee is oversight in nature. The responsibility for
financial reporting, internal controls and compliance with laws, regulation and
ethics standards remains with Company management. The Company’s independent
auditors are responsible for auditing the Company’s financial statements.


The Committee has direct responsibility for appointing, compensating and
overseeing the work of the Company’s independent auditors including resolution
of disagreements between management and the independent auditors regarding
financial reporting and related issues.  The Committee does not provide any
expert or special assurances as to the Company’s financial statements or any
professional certification as to the independent auditors’ work.


Committee Composition


Number and Appointment. The Committee shall be composed of three or more
directors, who shall be appointed annually and subject to removal at any time,
by the Board of Directors.


Independence. Each Committee member shall meet the independence requirements
imposed by any stock exchange or other marketplace on which the Company’s
securities may be listed. No member of this Committee is to receive any
compensation from the Company other than the established Directors’ fees,
options, and expense reimbursement.


Financial Literacy. Each Committee member shall have a basic understanding and
knowledge about financial and auditing matters, financial controls and
reporting, and must be able to read and understand financial statements. At
least one Committee member shall also have accounting or related financial
management expertise to qualify as a “financial expert” (as defined by the
Securities and Exchange Commission (SEC) or applicable Stock Market
requirements).

 

--------------------------------------------------------------------------------

 

Authority


By majority vote of the Committee and Board approval, the Committee shall have
authority to appoint, determine funding for, and oversee the Company’s
independent auditors. The Committee has the power to conduct or authorize
investigations into any matter within its scope of responsibilities, and shall
have unrestricted access to members of management and all information relevant
to its responsibilities. The Committee is empowered to engage independent
counsel and other advisors as it determines necessary to carry out its duties;
and receive appropriate funds, as determined by the Committee, from the Company,
to compensate outside legal, accounting, or other advisors employed by the
Committee to assist it in the conduct of its duties.


Specific Responsibilities and Duties


The Committee shall perform the duties listed below and take such other action
as it determines reasonable, necessary or appropriate to carry out its duties:


Relationship with Independent Auditors


The Committee shall have primary responsibility to oversee the Company’s
relationship with its independent auditors. The Committee shall:


• with Board approval, select, evaluate, retain and where appropriate, replace
the Company’s independent auditors;


• review the scope and extent of audit services to be provided, including the
engagement letter, prior to the annual audit, and review and pre-approve all
audit fees to be charged by the independent auditors;


• review the independent auditors’ annual written statement pursuant to
Independence Standards Board Standard No. 1, outlining any relationships that
may impact their independence or objectivity;


• review and pre-approve any additional or permitted non-audit services to be
provided by the independent auditors;


• enable direct communication at all times, between the independent auditors and
the Committee and require the independent auditors to report any serious
difficulties or disputes with management directly to the Committee;


• review with management and the independent auditors the financial statements
and disclosures to be included in the Company’s annual or quarterly reports to
be filed with the SEC prior to filing;


 

--------------------------------------------------------------------------------

 

• obtain and review a report by the Company’s independent auditors describing
the independent auditor firm’s internal quality-control procedures, review any
material issues raised by the most recent internal quality-control review, or
peer review, of the firm, or by any inquiry or investigation by governmental or
professional authorities, and any steps taken to resolve such issues, and assess
(the auditors’ independence) all relationships between the independent auditors
and the Company;


• discuss with the Company's independent auditors the quality of accounting
principles applied in the Company's financial statements and the other matters
required by SAS 61 (including amendments or supplements}, such as management
judgments and accounting estimates that affect financial statements, significant
new accounting policies and disagreements with management;


• review the audit process with management and the independent auditors, upon
completion of their annual audit, to discuss, identify or evaluate: (i) the
cooperation received by the independent auditors from management, including
access to all requested information; (ii) any instances where management has
obtained “second opinions” from other external auditors; (iii) any disagreements
with management that, if not satisfactorily resolved, would have caused the
auditors to modify their report on the financial statements; (iv) management’s
comments regarding the audit; (v) any restrictions placed by management on the
scope of the audit, and (vi) any other matters the Committee deems appropriate;


• inquire of management and the Company’s independent auditors concerning any
deficiencies in the Company’s policies and procedures that could adversely
affect the adequacy of internal controls and the financial reporting process and
review the timeliness and reasonableness of proposed corrective actions and
monitor such action;


• inquire if the Company’s independent auditors face any litigation,
disciplinary actions or findings by the SEC, the Public Company Accounting
Oversight Board (PCAOB) or others;


• meet periodically with the independent auditors in private session (without
management participation); and


• review and approve the Committee’s report included in the proxy statement for
the Company’s annual meeting of shareholders, and such other reports as may from
time to time be necessary or appropriate.


Financial Reporting Process


The Committee shall monitor the preparation by management of the Company’s
quarterly and annual external financial reports. In carrying out this
responsibility, the Committee shall:

 

--------------------------------------------------------------------------------

 


• review periodically, with management, the Company’s internal accountants and
the independent auditors, the adequacy of the Company’s accounting and financial
personnel and any relevant recommendations concerning internal controls,
accounting principles, and accounting/reporting systems;


• review the effect of any important new practices of the accounting profession
and other regulatory bodies on the Company’s accounting and reporting policies,
and consider and approve, if appropriate, changes to the Company’s accounting
principles and practices proposed by management;


• review the accounting and reporting of any significant transactions outside
the Company’s ordinary operations;


• discuss with the independent auditors any significant changes in auditing
standards or their audit scope;


• see that any concerns or complaints received by the Company regarding its
accounting, internal control, or auditing matters are addressed;


• review the internal accounting department’s staffing, budget and
responsibilities; and


• enable direct communication at any time, as needed, between the Committee and
the Chief Financial Officer and any member of the internal accounting department
to address concerns.


Risk Management


The Committee shall also:
 
• obtain an understanding of the Company’s internal and external key areas of
risk exposure including its internal control structure;
 
• in conjunction with management, assess the processes relating to the
determination and mitigation of risks and the maintenance of an effective
control environment; and
 
• monitor, and review quarterly or as needs arise, the Company’s insurance
program including those uninsurable risks.


Legal Compliance/General


The Committee shall also:


• review reports and other information, and discuss with legal counsel and such
other persons including the CFO and independent auditors to gain reasonable
assurance that the Company is in compliance with pertinent laws and regulations,
is conducting its affairs ethically, and is maintaining effective controls
against conflict of interest and fraud;

 

--------------------------------------------------------------------------------

 


• establish a procedure for the confidential and anonymous submission of
complaints and concerns by Company employees to the Committee relating to
accounting, internal controls or auditing matters, so that any complaints
received by the Company or the Committee regarding accounting, internal control
or auditing matters are addressed by management; 
• review periodically with management, legal counsel and the Board any legal and
regulatory matters that may have a material impact on the Company’s financial
statements, compliance policies, and compliance programs;


• review with management the Company’s systems to monitor compliance with
applicable legal requirements;


• review and approve or ratify all significant related party transactions and
potential conflict of interests;


• review cases of misconduct or fraud; and


• review any inquiries related to accounting or financial reporting matters
received from the SEC or other agencies, and management’s response thereto.



Meetings


The Committee shall meet four times per year, and may hold additional meetings
as often as may be necessary or appropriate, at the discretion of the Committee
Chair. The Committee Chair may communicate with the independent auditors and
management to review the agenda and solicit input on any additional topics that
should be covered. The Committee shall receive from the independent auditors and
management the draft financial statements at least 5 business days before the
filing due date as required by laws and regulations. Meetings may be held in
person or by conference calls.


The Committee should meet at least annually with the CEO, CFO, Director of
Internal Audit, and independent auditors separately to discuss any matter the
Committee or each of these groups believe should be discussed privately.


Conduct of Business


All meetings require the presence of a majority of the members of the Committee
to conduct business.  Each Committee member shall have one vote.  All actions or
determinations by the Committee must be by majority vote of the members present.


 

--------------------------------------------------------------------------------

 


Attendance


Members of the Committee are expected to use reasonable efforts to attend each
meeting. As necessary or desirable, the Committee Chair may request that members
of management, the internal audit, or representatives of the independent
auditors be present at meetings of the Committee.


Minutes


Minutes of each meeting shall be prepared under the direction of the Chairperson
of the Committee and circulated to Committee members for review and approval and
then circulated to the directors who are not members of the Committee. Copies
are to be made available to the Company’s independent auditors and lawyers upon
request.


This Charter is intended to provide a set of guidelines for the effective
functioning of the Committee. Accordingly, the Committee will review and
reassess the adequacy of this Charter. The Committee may modify or amend this
Charter and the authority and responsibilities of the Committee as necessary at
any time, subject to Board approval.

 

--------------------------------------------------------------------------------

 
 